MEMORANDUM **
Cheryl D. Flathers appeals pro se from the tax court’s summary judgment in favor of the Commissioner of Internal Revenue (“Commissioner”) in her action challenging the Commissioner’s collection action for tax years 1999, 2000, and 2001. We have jurisdiction pursuant to 26 U.S.C. § 7482. We review the tax court’s legal conclusions de novo and its findings of fact for clear error, Charlotte’s Office Boutique v. Comm’r, 425 F.3d 1203, 1211 (9th Cir.2005), and we affirm.
The tax court properly sustained the collection action based on the Forms 4340 for the years in question. See Hughes v. United States, 953 F.2d 531, 535 (9th Cir.1992).
The tax court properly denied Flathers’ request for remand for a collection due process hearing, where she sought to present unspecified evidence challenging the underlying tax liability despite failing to petition the tax court after receiving notices of deficiency for the years in question. See 26 U.S.C. § 6330(c)(2)(B) (per*719mitting challenges to the existence or amount of the underlying tax liability if taxpayer did not receive notice of deficiency or did not otherwise have an opportunity to dispute such tax liability).
Flathers’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.